DETAILED ACTION
Election/Restrictions
Claims 1 and 20 are allowable. The restriction requirement between species, as set forth in the Office action mailed on 11/22/16, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 4-7, directed to Fig 2 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 3, 12-18, 21, 22, directed to Fig 4 and methods of operating the device are withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 
This application is in condition for allowance except for the presence of claims 3, 12-18, 21, 22 directed to an invention non-elected without traverse.  Accordingly, claims 3, 12-18, 21, 22 have been cancelled.
Allowable Subject Matter
Claims 1-2, 4-10, 20 and 23 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or suggest to combine a laser light source that includes a laser device that produces a modulated laser beam and a phosphorous material for converting the original laser beam to another wavelength, the phosphorous material introduces phase delay to the laser beam. The device further includes two sensors, one  for each of the laser beams and a controller for monitoring the modulation depth of the received signals from the sensors and the phase delay between them in order to determine if the laser light source output is operating within a predefined threshold safe to operate parameter. If the output is outside of the safe to operate parameter as determined based on the modulation depth and phase delay, the controller provides a warning and/or adjusts the operation of the light source. These limitations in combination with the rest of the limitations of the claim are considered novel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant’s attention is drawn to the references cited on form PTO-892 which lists other references with similar features as the invention. However, none of them disclose all the features of the allowable claims.	
Contact Info
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. A. GOLUB-MILLER whose telephone number is (571) 272-8602.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/M. A. Golub-Miller/           Primary Examiner, Art Unit 2828